UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7592


OTIS FAUST,

                 Plaintiff - Appellant,

          v.

WARDEN TAYLOR; DIRECTOR OZMINT; ASSOCIATE WARDEN BURTON;
MAJOR FELDER; LIEUTENANT MCNEIL; MARY MONTOUTH, Inmate
Grievance Coordinator,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:07-cv-00058-RBH)


Submitted:    February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Otis Faust, Appellant Pro Se.    Christy L. Scott, SCOTT & PAYNE
LAW FIRM, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Otis       Faust        appeals       the     district       court’s        order

accepting     the      recommendation         of        the    magistrate      judge     and

dismissing    without          prejudice    Faust’s       42    U.S.C.     § 1983     (2006)

complaint.        On     appeal,     we    confine       our   review    to    the    issues

raised in the informal brief.                 See 4th Cir. R. 34(b).                 In his

brief, Faust fails to challenge the district court’s dispositive

ruling     that     he     did      not    exhaust        administrative        remedies.

Accordingly, we find that Faust has forfeited appellate review

of that issue and affirm the district court’s order.                                 We deny

Faust’s     motion       for    a   transcript       at       government      expense    and

dispense     with      oral      argument     because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              2